Citation Nr: 0723512	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for sleep apnea 
disability.

2.  Entitlement to service connection for left elbow bursitis 
disability.

3.  Entitlement to service connection for right big toe 
disability.

4.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from April 1997 to April 
2001.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in January 2006, for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As indicated hereinabove, in January 2006 this matter was 
remanded for further development, specifically to afford the 
veteran VA examinations to ascertain the nature and etiology 
of his claimed disabilities.  

According to the record, the veteran was scheduled for VA 
examinations in February 2006 and failed to report.  
According to the veteran, he did not receive sufficient 
notice of the examination date.  

In June 2006, the veteran was again scheduled for VA 
examinations and he failed to report.  It is not clear the 
reason for his failure to report, however, in any event in 
July 2006, the veteran reported for a VA musculoskeletal 
examination pertaining to the claimed knee, elbow, and big 
toe disabilities.  Unfortunately, the examiner failed to 
report findings pertaining to the left knee, and only 
reported findings pertaining to his service-connected right 
knee disability.  Additionally, the examination report did 
not contain sufficient findings pertaining to the left elbow.  
Finally, the veteran rendered a diagnosis pertaining to the 
right big toe; however, failed to provide an opinion with 
regard to etiology.  Thus, the examination report was 
insufficient on all accounts.  In January 2007, the veteran 
was scheduled for another VA musculoskeletal examination; 
however, he failed to report.  

Apparently, the veteran was scheduled for an August 2006 VA 
examination to assess the nature and etiology of his sleep 
apnea, and he failed to report.  

In April 2007 correspondence, the veteran indicated that he 
had not received notification of the VA sleep apnea 
examination.  

Although it appears that the veteran has failed to fully 
cooperate with the RO's efforts to schedule him for VA 
examinations, unfortunately the record does not contain any 
of the notice letters scheduling such examinations, thus the 
Board is unable to determine whether proper notice was 
issued.  It is clear, however, that the July 2006 VA 
musculoskeletal examination is insufficient, and was due to 
no fault of the veteran.  Moreover, according to the February 
2007 supplemental statement of the case, although he 
apparently received December 2006 notification via telephone 
of the January 2007 examination, such report of contact is 
not in the claims folder, and it does not appear that written 
notification was issued.  Additionally, it is not clear 
whether the veteran ever received notification of the August 
2006 VA examination.

Thus, the veteran should be afforded another opportunity to 
attend VA examinations pertaining to the nature and etiology 
of his claimed disabilities.  The Board stresses to the 
veteran that while VA has a duty to assist the veteran in the 
development of his claim, the veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In April 2007, the veteran also indicated that he had 
received treatment for his knee disabilities at the San 
Francisco VA Medical Center (VAMC) in January 2007.  Thus, 
the RO should such records from the San Francisco VAMC.  

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to all issues on appeal.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claims must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claims, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the veteran's 
pertinent treatment records from the San 
Francisco VAMC.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of any current 
chronic left elbow bursitis, left knee 
disability, and right great toe 
disability.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests, including x-
rays, should be accomplished, and all 
special test and clinical findings should 
be clearly reported.  The examiner should 
respond to the following:

  Does the veteran have a current chronic 
left elbow disability?  If so, is it at 
least as likely as not (a 50 percent or 
higher degree of probability) related to 
his active duty service or any incident 
therein?

  Does the veteran have a current chronic 
left knee disability?  If so, is it at 
least as likely as not (a 50 percent or 
higher degree of probability) related to 
his active duty service or any incident 
therein?

  Does the veteran have a current chronic 
disability of the right big toe?  If so, 
is it at least as likely as not (a 50 
percent or higher degree of probability) 
related to his active duty service or any 
incident therein?

4.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and etiology of any sleep apnea 
disability.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  The examiner 
should opine as to whether the veteran 
has a current chronic sleep apnea 
disability, and if so, provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent or higher degree of 
probability) that any disability is 
related to his active duty service or any 
incident therein.  

5.  After the development requested above 
has been completed, the RO should review 
the expanded record.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




